Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species (a)-(i) in the reply filed on September 23, 2019 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, and 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (US 2008/0127859, Kolberg) in view of Burdeniuc (US 2016/0102169; Burdeniuc), and Odawa et al. (US 5,578,669; Odawa)
Re Claims 1-2, and 10-12: Kolberg teaches a system which comprises an aqueous multi-component composition and a lacquer. Abs.; [0171]. Kolberg’s system is utilized in automobile substrates. [0001-03]. The composition comprise a polymer selected from urethane-based polymers. [0154]. The aqueous multi-component composition comprising a zirconium or titanium cations. Abs.; [0132]. 
Kolberg does not disclose that the lacquer comprises a Group IA metal cation.
However, Burdeniuc teaches automobile polyurethane polymers. [0073]. The polyurethane polymers are utilized with sodium, potassium or lithium sulfite salts which act as catalysts. Abs. The 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the system of Kolberg by coating with the polyurethane polymer lacquer of Burdeniuc. Kolberg discloses coating the substrate with a lacquer from organic compositions. [0171]. Burdeniuc discloses suitable lacquer compositions for use in automobile applications.
In the absence of the lacquer composition, It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to look at the prior art and select a suitable lacquer for the system. The lacquer comprising the sodium salt catalyst has several advantages, solving the problems of amine catalysts. See para. [0006] (“PVC staining, window fogging, amine odor, foam ageing due to humidity and hot humidity, amine emissions as well as aldehyde emissions such as formaldehyde emissions, acetaldehyde emissions, acroleyn emissions as well as emissions from other aldehyde containing compounds.”)
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Kolberg/Burdeniuc discloses the system as shown above. The system comprises a lacquer coating. Burdeniuc discloses using the sodium salt in an aqueous solution. [0046]. Burdeniuc does not disclose the pH of the aqueous solution.
However, Odawa in the field of aqueous polyurethane coatings discloses that the pH of the composition is in the range of 7-10. Clm.1.

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	

Re Claim 3: Kolberg discloses the Group IVB concentration at 0.01-50g/L or 0.2 to 0.4g/L. Table 1. This converts to 10-50000ppm and 20-40ppm respectively. 

Re Claim 4, and 6: Kolberg adds cations selected from copper and molybdenum to the composition. [0134]. 

Re Claim 5: Kolberg discloses the use of group 1 cations as element c), which would include lithium. Abs. [0017]. The concentration of compound c) is in the range of 0.01 to 20g/L (10ppm-20000ppm). [0136]. 



Re Claim 9, 11: Kolberg/Burdeniuc teach the use of catalyst salt to avoid common problems with the polymers. See above. Burdeniuc adds the catalyst is to accelerate the reaction between the polyisocyanates and hydroxyl containing compounds. [0007].
The determination of optimum or workable ranges of the catalyst to achieve desired chemical kinetics (including rates of reaction) would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Kolberg/Burdeniuc and optimize the concentration of silicates to achieve desired rate of curing and achieve the advantages of Burdeniuc. 


Re Claim 13: Rochester does not disclose the use of phosphates, and Kolberg discloses that phosphates are optional and thus can be omitted from the reference, for example is elements d1-d3 are selected as compound d). [0028-31]. 

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (US 2008/0127859, Kolberg) in view of Burdeniuc (US 2016/0102169; Burdeniuc), Odawa et al. (US 5,578,669; Odawa), and Bittner (US 2003/0185990; Bittner)
Kolberg/Burdeniuc/Odawa teach the use of complex fluorides as shown above. However, in the same field of metal coatings for anticorrosive protection of automobile substrates, [0001], Bittner discloses the use of complex and free fluorine in the treatment compositions. [0079]. Bittner discloses the use of 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the system of Kolberg based on the disclosure of Bittner. Bittner discloses that both free and complex fluoride are suitable in compositions treating metallic substrates. Bittner also discloses the suitable concentrations of complex vs. free fluoride to achieve the desired results, namely corrosion protection which is desired by Kolberg. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Response to Arguments
Applicant’s arguments with regards to Silvernail, pp.5-6, have been considered and are persuasive in view of Amendment. Examiner has withdrawn the rejection.
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.

	Applicant argues that Odawa teaches away from pH in the range of 10-12. p.8. 
Odawa recites, “pH is above 10.” col.24, ll. 60-67. The claim does not limit to pH greater than 10, it also allows pH equal to 10, similarly to Odawa. Therefore, the argument is not persuasive.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isgur (US 4,119,602) discloses urethane composition which are employed at pH of 9.5-11 and show stability at that pH range. col.4, ll. 42-47. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN

Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712